DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Status of Claims
Claim 3, 6 and 9 are canceled.  Claims 1, 2, 4, 5, 7 and 8 are pending where claims 1 and 7 have been amended.  
Status of Previous Rejections
The previous 35 USC § 103 rejections of the claims have been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as obvious over US 5210441 to Nakamisha et al.
Regarding claims 1 and 7, Nakamisha discloses an alloy comprising the following composition (Nakamisha, abstract, Examples, column 2 line 45 - column 3 line 14, column 3 line 60 – column 6 line 19, Table I, example 13) wherein the range of composition recited by Nakashima overlaps the instantly claimed range and a specific example lies close to the instantly claimed range:

Claimed wt%
Nakashima wt%
Nakamisha 13 wt%
Overlaps/Lies with?
Cr
0.3-0.7
0.1-1
0.41
Yes
Zr
0.025-0.15
0.01-0.5
0.12
Yes
Sn
0.005-0.04
0-0.1
0.021
Yes
P
0.008-0.03
0-0.03
0.005
Yes/close at 0.005-0.008
Zr/P
≥7
≥5
24
Yes
Sn/P
≤3
unrestricted
4.2
Close at 3-4.2
Mg+Al+Fe+Ni+
Zn+Mn+Co+Ti
0-0.02
Fe: 0-0.05
Ni: 0-0.1
Fe: 0.010
Ni: 0.015
Close at 0.02-0.025
Cu
Balance
Balance
Balance
Balance


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Nakashima including the instantly claimed because Nakashima discloses the same utility throughout the disclosed ranges.
Additionally, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the composition of Nakashima example 13 is close enough to the instantly claimed composition range that one of ordinary skill in the art would expect them to have the same properties.
In the instant case regarding the instantly claimed Sn/P ratio, the instantly claimed equations fully depends on the composition of the alloy. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v.Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 

Regarding the limitation, “electrical conductivity after performing a solution treatment at 1015°C for 1.5 hours and then performing an aging treatment at 475°C for 3 hours is higher than 70% IACS, and an average crystal grain size after performing heat treatment at 1000 °C for 30 minutes is 100 μm or smaller,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the material of Nakamisha would be expected to have the same or similar properties as the instantly claimed material because the material of Nakamisha has the same composition. 
Regarding the limitation “A casting mold material,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the material of Nakamisha can be used when casting a metal material.
Regarding claims 4 and 5, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and 

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5210441 to Nakamisha et al in view of JPS 6141751 to Nagata et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Nakamisha discloses a copper material as set forth above.  Nakamisha does not disclose Si within a range of 0.005 mass% or more and 0.03 mass% or less.
Nagata discloses that Si may be added to Cu/Zr/Sn alloys in an amount of 0.02 to 0.04% to improve the heat resistance of the material (Nagata, page 2 line 73 – page 3 line 2).
Regarding claims 2 and 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add 0.02-0.04% Si (overlapping the instantly claimed ranges) to the material of Nakamisha.  The motivation for doing so would be to improve the heat resistance of the material (Nagata, page 2 line 73 – page 3 line 2).
Regarding the overlapping ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Nakashima in view of Nagata including the instantly claimed because Nakashima in view of Nagata discloses the same utility throughout the disclosed ranges.
Claim(s) 1, 2, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as obvious over JP 2016065305 to Yano et al (US 2017/0292181 to Yano, cited by applicant in IDS, has been relied upon as an English language equivalent for examination purposes).
Regarding claims 1 and 7, Yano discloses an alloy for a casting mold material comprising the following composition (Yano, abstract, para [0027-0044]) wherein the range of composition recited by Yano overlaps the instantly claimed range:
Element
Claimed wt%
Yano wt%
Overlaps?
Cr
0.3-0.7
0.3-0.5
Yes
Zr
0.025-0.15
0.01-0.15
Yes
Sn
0.005-0.04
0-0.05
Yes
P
0.008-0.03
0.01-0.15
Yes
Zr/P
≥7
0.07-15
Yes
Sn/P
≤3
≤5
Yes
Mg+Al+Fe+Ni+
Zn+Mn+Co+Ti
0-0.03
Fe+Si+Co+P: optionally 0.01-0.15
Other impurities: 0-0.05
Yes
Cu
Balance
Balance
Balance


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Yano including the instantly claimed because Yano discloses the same utility throughout the disclosed ranges.
In the instant case regarding the instantly claimed Zr/P ratio, the instantly claimed equations fully depends on the composition of the alloy. It is well settled that there is no invention in the discovery 
Regarding the limitation, “electrical conductivity after performing a solution treatment at 1015°C for 1.5 hours and then performing an aging treatment at 475°C for 3 hours is higher than 70% IACS, and an average crystal grain size after performing heat treatment at 1000 °C for 30 minutes is 100 μm or smaller,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the material of Yano would be expected to have the same or similar properties as the instantly claimed material because the material of Yano has the same composition.  
Regarding claims 2 and 8, Yano discloses Si may be present in an amount from 0.01-0.15 wt% (Yano, para [0042]) overlapping the instantly claimed range.
Regarding claims 4 and 5, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has .  
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.
Applicant argues that the instant claims are patentable over the cited prior art because the specific examples of the cited prior art are outside of the instantly claimed ranges.  This is not found persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123 [R-5]).  Although the cited prior art does not explicitly list specific examples of materials falling within the instantly claimed ranges, the broader teachings of the cited prior art reasonably suggest materials falling within the instantly claimed ranges and as such the cited prior art presents a prima facie case of obviousness over the instantly claimed material.
Applicant argues that the cited prior art does not recognize Zr/P ratio as a result effective vartiable for securing a sufficient number of Cu-Zr precipitates that contribute to strength improvement.  This is not found persuasive because the following reason:
 
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would 

In the instant case regarding the instantly claimed Zr/P ratio, the instantly claimed equations fully depends on the composition of the alloy. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v.Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, as the Zr/P ratio of the cited prior art is capable of falling within the boundaries of the instantly claimed composition formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected any portion of the disclosed ranges of each element of the cited prior art including those which fall within the boundaries of the instantly claimed composition based formulas because the cited prior art discloses the same utility throughout the disclosed ranges.
Applicant argues that comparative example 3 of the instant specification demonstrates the criticality of the instantly claimed Zr/P ratio for achieving high hardness.  This is not found persuasive because comparative example 3 shows that a material with 0.07 wt% Zr has lower hardness than materials with 0.13 wt % Zr, and this is expected by the teachings of the prior art because Zr is explicitly recognized in the prior art as improving the strength and hardness of the material via formation of precipitates (Nakashima, column 2 lines 55-62) (Yano, para [0036])
Applicant argues that Yano fails to disclose the instantly claimed Sn/P ratio. This is not found persuasive because regarding the instantly claimed Sn/P ratio, the instantly claimed equations fully depends on the composition of the alloy. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v.Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, as the Sn/P ratio of the cited prior art is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738